    Case 5:20-cv-00746-JKP-HJB Document 60 Filed 08/27/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO

______________________________________

MELODY JOY CANTU AND DR. RODRIGO                       5:20-CV-0746 JKP – HJB
CANTU,

                              Plaintiffs,

                   v.

DR. SANDRA GUERRA and DIGITAL
FORENSICS CORPORATION, LLC,

                              Defendants.

______________________________________




     Plaintiffs’ and Co-Defendant Dr. Sandra Guerra’s Joint Advisory to the Court
Case 5:20-cv-00746-JKP-HJB Document 60 Filed 08/27/21 Page 2 of 4




First Mediation on August 20, 2021

1. Plaintiffs and Co-Defendant, Dr. Sandra Guerra, along with undersigned counsel,
   participated in mediation on Friday August 20, 2021, with mediator, Don Philbin, via
   Zoom.

2. As for the result of the mediation, the parties were not able to come to an agreement
   after 8 hours of mediation.

3. As for additional mediation sessions, currently, Plaintiffs and Co-Defendant, Dr.
   Sandra Guerra, have no intent to continue with mediation.

4. As for the status of discovery, Plaintiffs and Co-Defendant, Dr. Sandra Guerra, intend
   to move forward and continue discovery as per the deadlines from the Dkt. No. 59,
   August 17, 2021 court order.

5. Counsel for Co-Defendant, Digital Forensics Corporation (“DFC”), was permitted to
   withdraw as counsel of record for DFC on August 6, 2021 (Dkt. No. 56). No attorney
   has filed a Notice of Appearance on behalf of DFC following the withdrawal of
   DFC’s former counsel. DFC did not participate in the mediation held on August 20,
   2021.




                                            1
      Case 5:20-cv-00746-JKP-HJB Document 60 Filed 08/27/21 Page 3 of 4




Dated: August 27, 2021

Respectfully submitted,

/s/ Tor Ekeland
                                                  DAVIS, CEDILLO & MENDOZA, INC.
                                                  McCombs Plaza
Tor Ekeland (NY Bar No. 4493631)
                                                  755 E. Mulberry Avenue, Suite 500
Pro Hac Vice                                      San Antonio, Texas 78212
Tor Ekeland Law, PLLC                             Telephone: (210) 822-6666
30 Wall Street, 8th Floor                         Facsimile: (210) 660-3795
New York, NY
t: (718) 737 - 7264                               By: /s/ Ricardo G. Cedillo
f: (718) 504 - 5417                               RICARDO G. CEDILLO
tor@torekeland.com                                Texas State Bar No. 04043600
                                                  rcedillo@lawdcm.com
and                                               BRANDY C. PEERY
                                                  Texas State Bar No. 24057666
/s/ Rain Levy Minns                               bpeery@lawdcm.com

Rain Minns                                        ATTORNEYS FOR DEFENDANT/COUNTER-
State Bar No. 24034581                            PLAINTIFF, DR. SANDRA GUERRA
Minns Law Firm, P.C.
d/b/a Rain Minns Law Firm
4412 Spicewood Springs Rd., Suite 500
Austin, Texas 78759-8583
Tel.: 512-372-3222
Fax: 512-861-2403
rain@rainminnslaw.com

Counsel for Plaintiffs Melody Joy Cantu and
Dr. Rodrigo Cantu




                                              2
       Case 5:20-cv-00746-JKP-HJB Document 60 Filed 08/27/21 Page 4 of 4




                                       Certificate of Service

I certify that on this 27th of August, 2021, a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system which will send

electronic notification of such filing to the parties on record.


                                                                             /s/ Tor Ekeland




                                                       3
